Title: From Thomas Jefferson to F. Nichols, 19 September 1806
From: Jefferson, Thomas
To: Nichols, F.


                        
                            Monticello Sep. 19. 06.
                        
                        Th: Jefferson presents his compliments to mr Nichols and his thanks for the copy of Playfair’s geometry he
                            was so kind as to send him. he does not doubt it’s value from the known reputation of mr Playfair, and he cannot but
                            applaud the zeal for promoting public utility which encounters the printing of such books, which tho’ of great value, are
                            of slow sale.
                    